Citation Nr: 1326617	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from August 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Cleveland RO that reopened the claim of service connection but then denied the claim on the merits.

The issue of the reopened claim of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 1985 rating decision denied service connection for an acquired psychiatric disorder, but after receiving notice of the decision the Veteran did not appeal the denial.

2. Evidence associated with the claims file since the August 1985 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The RO's August 1985 rating decision denying service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2012).

2. As pertinent evidence received since the August 1985 denial is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Given the favorable disposition of the request to reopen the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished. 

Analysis

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service. See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Veteran initially sought service connection for an acquired psychiatric disorder in May 1985. The claim was denied by the RO in an August 1985 rating decision on the basis the Veteran only had a constitutional or developmental abnormality, which was not a disability for VA purposes.

He was notified of the August 1985 rating decision by letter that same month, but the Veteran did not initiate an appeal. Therefore, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. In addition, no new and material evidence was received within one year of the August 1985 rating decision. See 38 C.F.R. § 3.156(b).

In December 2009, the RO received the Veteran's petition to reopen the claim for service connection for an acquired psychiatric disorder.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). Here, the last final denial of the claim is the August 1985 rating decision. Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

The evidence of record at the time of the August 1985 rating decision consisted solely of the Veteran's service treatment records. These records showed that when he was examined for enlistment in May 1980, he specifically reported having had frequent trouble sleeping, depression or excessive worry, and unspecified nervous trouble.

The military medical examiner found that the Veteran was then mentally qualified for military service, and noted that he had excessive anxiety, depression due to worry which occurred infrequently and vague history of nervous trouble, which the Veteran reported having had in adolescence. 

During service, the Veteran was was seen in October 1982, November 1982, January 1983, May 1983, March 1984, and April 1984 for psychiatric evaluations. He was thought to have adjustment problems possibly due to a thyroid condition and a provisional diagnosis of depression was rendered in October 1982 and situational stress reaction in November 1982. In March 1984, the diagnosis was personality disorder borderline; he was discharged from service for reasons of having a personality disorder.

The RO denied service connection on the basis that a personality disorder is not a disease or injury for which compensation can be paid. Then as now, a congenital or developmental abnormality, such as personality disorder is not a disease or injury within the meaning of the applicable legislation. See 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Evidence added to the claims file since the August 1985 rating decision includes psychiatric disorders with an Axis I diagnoses of major depressive disorder (MDD), generalized anxiety disorder (GAD), dysthymic disorder, and alcohol dependence in sustained remission. See June 2009 and March 2011 VA treatment records and the June 2010 VA examination report.

The evidence associated with the claims file since the August 1985 rating decision reflects current psychiatric disorders that are not congenital or developmental abnormalities. Such evidence was not of record at the time of the prior final denial and, particularly in light of the evidence of complaints during service this evidence raises a reasonable possibility of substantiating the claim. Thus, the claim must be reopened. 

Therefore, as new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
ORDER

New and material evidence having been received; the issue of entitlement to service connection for an acquired psychiatric disorder is reopened. 


REMAND

Although the RO afforded the Veteran a VA mental disorders examination in June 2010, the RO did not previously ascertain whether relevant Social Security Administration records existed and could be obtained; and the June 2010 examiner did not adequately respond to whether the Veteran had a psychiatric disorder which pre-existed service as clarified below.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder since March 2011. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. Specifically request copies of VA treatment records from the Ravenna and Sandusky CBOCs in Cleveland since March 2011 and associate these records with the file.

2. Obtain copies of medical records associated with the Social Security Administration (SSA) disability claim that was granted, including any SSA administrative decisions. 

3. Once all available treatment records and SSA records are received and associated with the claims file or Virtual VA e-folder, forward the claims file to the psychologist who conducted the June 2010 VA examination, if available, for a supplemental medical opinion. If the June 2010 examiner is not available, have the Veteran examined by a similarly qualified PHYSICIAN in mental disorders.

a) For each currently diagnosed psychiatric disorder, the examiner must provide an opinion as to whether the disorder began during active service or is otherwise related to any incident of service.

b) While the examiner is expected to perform a thorough independent review of the evidence his or her attention is drawn to the following evidence: 

* The May 1980 enlistment medical history report showed the Veteran reported having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort. An explanation indicated the insomnia was due to excessive anxiety, depression was due to worry that occurred infrequently, and his nervous trouble was vague suicidal ideation related to adolescence. The associated medical examination found no evidence of psychiatric abnormality.

* An October 1982 general medical consultation report indicated the Veteran was having adjustment problems in his unit. He felt "cold inside" and was unable to sleep. The initial provisional diagnosis was depression and adjustment problems possibly due to a thyroid condition. He was noted to have emotional lability with occasional outbursts that he associated with parental abuse during childhood and job frustration.

* A November 1982 psychiatric record noted his reports of childhood parental abuse and job related stress problems. He reported that he dealt with his problems by drinking and beating his wife. He presented as quite verbal, tense, shaking, and crying.  The assessment was situational stress reaction.

* January and May 1983 psychiatric evaluations indicated the Veteran had no history of mental illness and no current psychiatric illness. 

* A March 1984 mental status evaluation revealed no abnormality but he was given a diagnosis of personality disorder borderline.

* An April 1984 service treatment record showed the Veteran had called his sergeant and threatened suicide. He was sent to the staff psychiatrist and diagnosed with personality disorder borderline.

* June 2009 VA treatment records showed the Veteran reportedly had alcohol/anger management counseling in 1995 at the Giving Tree. He threatened suicide at age 23 after his wife left him. He had outpatient therapy since 1993. At age 9 he saw a therapist due to 'hyperactivity', anger, poor concentration, difficulty in school, and running away from home. He stated the treatment was for 2 months and he was told he was not the problem. The Axis I diagnoses were MDD and rule out ADHD.

* A January 2010 letter from the Veteran's mother stated he was a happy-go-lucky person before he entered service; he was social and had many friends. After he returned from service she noticed increased aggression and irritability. He had trouble forming and maintaining friendships, had a short fuse, and had difficulty holding onto a job because he could not handle authority or criticism. She also stated he was chronically depressed.

* A June 2010 VA examination report diagnosed MDD, dysthymic disorder, and alcohol dependence in sustained remission.

* A September 2010 letter from the Giving Tree indicated closed accounts were deleted in 1999 and that the only remaining records showed there was a deleted file dated in April 1997 associated with the Veteran.

* A March 2011 VA treatment record contained Axis I diagnoses of MDD and GAD.

b) The examiner is requested to SPECIFICALLY RESPOND WITH A FULL EXPLANATION to the following questions:

	Given your knowledge of medical science, the evidence cited above and your review of the claims folder, can it be found as clear and unmistakeable (i.e., undebateable) that the Veteran had a psychiatric disorder at the time he was accepted for active service?

	If it can be found that the Veteran clearly and unmistakeably had a psychiatric disorder at the time he was accepted for active service, can it also be found as clear and unmistakeable (i.e., undebateable) that the disorder WAS NOT AGGRAVATED (WORSENED) BY SUCH SERVICE?

	



In providing an opinion, the examiner must specifically consider that the Veteran was found to be psychiatrically sound when he entered service, despite reports of childhood parental abuse and treatment for hyperactivity and other issues as a child.

d) The following considerations will govern the addendum or examination:

(i) In all conclusions, the examiner must identify and fully explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination - to determine whether the Veteran has a current psychiatric disability that began during service or is otherwise related to any incident of service, or whether he experienced a psychosis within one year after discharge from service. The examiner is reminded that the Veteran is presumed to have been sound when he entered service.

(ii) If further examination is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinions. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

(iii) All indicated tests and studies should be accomplished. All examination findings, along with the complete explanation of the reasoning used to render the opinions with reference to relevant evidence must be set forth in the examination report.

(iv) 

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied the Veteran and his representative should be provided an SSOC. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


